COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-15-00035-CV


SCARLETTE RAFFERTY ELLIOTT                                          APPELLANTS
AND SEAN PAUL RAFFERTY

                                        V.

BIRCHMAN BAPTIST CHURCH                                                APPELLEE


                                     ----------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
                   TRIAL COURT NO. CV-2013-02633

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      On April 14, 2015, we abated this appeal to permit the trial court to clarify

whether it intended its January 23, 2015 “Final Order” to be a final, appealable

judgment. We stated that if we did not receive a supplemental clerk’s record

clarifying the trial court’s intention on or before May 14, 2015, we would presume


      1
       See Tex. R. App. P. 47.4.
that the trial court intended its order to be a nonappealable, interlocutory order

and dismiss the appeal for want of jurisdiction.

      We have not received a supplemental clerk’s record or any other

communication indicating the trial court intended its order to be a final,

appealable judgment. Instead, we have received a copy of a conditional order of

the trial court seeking the 431st District Court’s approval to transfer the

underlying case to the 431st District Court, in which a second suit regarding the

same subject matter is pending. In that conditional order, the trial court indicates

that it would waste judicial resources to have the same subject matter pending in

two different courts and that the trial court did not believe it had jurisdiction over

“all the matters at issue.” [Emphasis added.] The trial court’s conditional order

clarifies that it did not intend its January 23, 2015 Final Order to be a final,

appealable order.

      Accordingly, we dismiss the appeal for want of jurisdiction.          See Farm

Bureau Cnty. Mut. Ins. Co. v. Rogers, 455 S.W.3d 161, 163–64 (Tex. 2015);

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205–06 (Tex. 2001).

                                                    /s/ Terrie Livingston

                                                    TERRIE LIVINGSTON
                                                    CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: June 11, 2015




                                          2